DETAILED ACTION
1.	The communication is in response to the application received 05/17/2021, wherein claims 1-29 are pending and are examined as follows. The instant application is a continuation of 16665071, filed 10/28/2019, now U.S. Patent No. 11007937 B2, and 16665071 is a continuation of 13852190, filed 03/28/2013, now U.S. Patent No. 10457209 B2

Notice of Pre-AIA  or AIA  Status
2.	The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
3.	The information disclosure statements (IDS) were submitted on 05/17/2021. The submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
5.	Claims 1, 2, 4-17, and 19-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 12, and 14 of U.S. Patent No. 10,457,209 B2 (Application no. 13/852,190), in view of  Schofield et al. US 6,498,620 B2, hereinafter referred to as 209 and Schofield, respectively.  Both disclose a vehicular display system having a multi-paned image display that allows first, second, and third subsets of captured image data to be displayed on corresponding first, second, and third image panes, respectively, of the multi-paned image display. Even further, the disclosed geometrical configurations of said display are also found to be similar in scope.  As to the main differences between the instant application and 209, please refer to the table below.
6.	Claims 3 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 11,007,937 B2 (Application no. 16/665,071), hereinafter referred to as 937.  
**Note: The items below that are BOLD/UNDERLINED in the Instant Application/U.S. Patent, respectively, indicate the main differences in the claim limitation.

Instant Application 17/302,935


U.S. Patent No. 10,457,209 B2

Claim 1
A vehicular display system comprising: a rearward viewing camera disposed at a rear portion of a body of a vehicle, wherein the rearward viewing camera views rearward of the vehicle, and wherein the rearward viewing camera is operable to capture image data, the captured image data representative of a scene viewed by the rearward viewing camera; a controller comprising a processor for processing image data captured by the rearward viewing camera; a display device disposed in the vehicle for viewing by a driver of the vehicle when the driver is operating the vehicle, wherein the display device comprises a single video display screen for displaying video images for viewing by the driver of the vehicle; wherein, with the rearward viewing camera disposed at the vehicle and capturing image data, captured image data is processed at the controller to generate an output representative of an image for display at the single video display screen of the display device; wherein the display device, responsive to the output generated by the controller, displays the image at the single video display screen; wherein the image, when displayed at the single video display screen of the display device, comprises three individual image panes including (i) a central image pane derived from a central subset of image data, (ii) a left-side image pane derived from a left-side subset of image data and (iii) a right-side image pane derived from a right-side subset of image data; wherein, when the image is displayed at the single video display screen of the display device, each of the central image pane, the left-side image pane and the right-side image pane displayed at the single video display screen has a respective upper edge and a respective lower edge; wherein the upper edge of the left-side image pane is not parallel to the upper edge of the right-side image pane, and wherein the lower edge of the left-side image pane is not parallel to the lower edge of the right-side image pane; 27 39143702.1wherein the upper edge of the left-side image pane is not parallel to the upper edge of the central image pane, and wherein the upper edge of the right-side image pane is not parallel to the upper edge of the central image pane; and wherein the lower edge of the left-side image pane is not parallel to the lower edge of the central image pane, and wherein the lower edge of the right-side image pane is not parallel to the lower edge of the central image pane.
Claim 1
A vehicle vision system comprising: a camera configured to be positioned on a vehicle; a processing system operatively coupled to said camera, wherein said processing system is operable to process image data captured by said camera, the captured image data representative of a scene viewed by said camera; wherein said processing system is operable to generate an image having three individual image panes including a first image pane derived from a first subset of image data, a second image pane derived from a second subset of image data and a third image pane derived from a third subset of image data; wherein said processing system is operable to output the image to a display for viewing by a driver of the vehicle, wherein said display comprises a single display screen for displaying images for viewing by the driver of the vehicle; wherein, when the image is displayed at said single display screen of said display, said first image pane comprises a central image pane of the displayed image and said second image pane is at a left side of said central pane and said third image pane is at a right side of said central pane; wherein, when the image is displayed at said single display screen of said display, each of said first, second and third image panes displayed at said single display screen has an upper edge and a lower edge; wherein said upper edge of said second image pane is generally parallel to said lower edge of said second image pane, and wherein said upper edge of said third image pane is generally parallel to said lower edge of said third image pane, and wherein said upper and lower edges of said second image pane are not parallel to said upper and lower edges of said third image pane; and Inventors Steven V. Byrne and Yuesheng LuSerial No. 13/852,190Page 3wherein said upper and lower edges of said second image pane are not parallel to said upper and lower edges of said first image pane and wherein said upper and lower edges of said third image pane are not parallel to said upper and lower edges of said first image pane.
Claim 2
The vehicular display system of claim 1, wherein, when the image is displayed at the single video display screen of the display device, the upper edge of the left-side image pane slopes downwardly away from the central image pane at the left side of the central image pane and the upper edge of the right-side image pane slopes downwardly away from the central image pane at the right side of the central image pane.
Claim 2
The vehicle vision system of claim 1, wherein, when the image is displayed at said single display screen of said display, said upper and lower edges of said second image pane slope generally downwardly away from said first image pane at the left side of said central image pane and said upper and lower edges of said third image pane slope generally downwardly away from said first image pane at the right side of said central image pane.
Claim 3
The vehicular display system of claim 2, wherein, when the image is displayed at the single video display screen of the display device, the lower edge of the left-side image pane slopes upwardly away from the central image pane at the left side of the central image pane and the lower edge of the right-side image pane slopes upwardly away from the central image pane at the right side of the central image pane.
Refer to claim 3 of 937.
Claim 4
The vehicular display system of claim 2, wherein, when the image is displayed at the single video display screen of the display device, the lower edge of the left-side image pane slopes downwardly away from the central image pane at the left side of the central image pane and the lower edge of the right-side image pane slopes downwardly away from the central image pane at the right side of the central image pane.
Claim 2
Refer to limitation above for claim 2. In particular, claim 2 recites the lower edges of the left side and right side image panes sloping downwardly away from the central image pane at the left and right sides of the central image pane, respectively.
Claim 5
The vehicular display system of claim 4, wherein the upper edge of the left-side image pane is parallel to the lower edge of the left-side image pane, and wherein the upper edge of the right-side image pane is parallel to the lower edge of the right-side image pane.
Claim 1
…wherein said upper edge of said second image pane is generally parallel to said lower edge of said second image pane, and wherein said upper edge of said third image pane is generally parallel to said lower edge of said third image pane…
Claim 6
The vehicular display system of claim 4, wherein the upper edge of the left-side image pane is not parallel to the lower edge of the left-side image pane, and wherein the 28 39143702.1upper edge of the right-side image pane is not parallel to the lower edge of the right-side image pane.
209 does not disclose this feature. Schofield on the other hand is found to teach this. Please see below for details. 
Claim 7
The vehicular display system of claim 1, wherein, when the image is displayed at the single video display screen of the display device, the upper edge of the left-side image pane slopes upwardly away from the central image pane at the left side of the central image pane and the upper edge of the right-side image pane slopes upwardly away from the central image pane at the right side of the central image pane.
The bold limitation of instant claim 7 is not disclosed in 209. However, Schofield teaches this feature. Please see below for details.
Claim 8
The vehicular display system of claim 7, wherein, when the image is displayed at the single video display screen of the display device, the lower edge of the left-side image pane slopes downwardly away from the central image pane at the left side of the central image pane and the lower edge of the right-side image pane slopes downwardly away from the central image pane at the right side of the central image pane.
Claim 2
Refer to limitation above for claim 2 for corresponding support related to the features of instant claim 8.
Claim 9
The vehicular display system of claim 1, wherein the scene viewed by the rearward viewing camera encompasses a bumper of the vehicle, and wherein the displayed image contains at least a portion of the bumper of the vehicle.
Claim 3
The vehicle vision system of claim 1, wherein the scene viewed by said camera encompasses a bumper of the vehicle and wherein the displayed image contains at least a portion of the bumper of the vehicle.
Claim 10
The vehicular display system of claim 1, wherein the left-side image pane and the right-side image pane are shaped and arranged with respect to the central image pane to appear folded with respect to the central image pane when the image is displayed at the single video display screen.
Claim 4
The vehicle vision system of claim 1, wherein said second and third image panes are shaped and arranged with respect to said central image pane to appear folded with respect to said central image pane when the image is displayed at the display.
Claim 11
The vehicular display system of claim 1, wherein the central image pane has horizontal upper and lower edges when the image is displayed at the single video display screen.
Claim 5
The vehicle vision system of claim 1, wherein said central image pane has horizontal upper and lower edges when the image is displayed at the display.
Claim 12
The vehicular display system of claim 1, wherein the displayed image further includes (i) a left-side static vertical band displayed at the single video display screen and separating the central image pane from the left-side image pane and (ii) a right-side static 29 39143702.1vertical band displayed at the single video display screen and separating the central image pane from the right-side image pane.
Claim 6
The vehicle vision system of claim 1, wherein the displayed image further includes static vertical bands displayed at said single display screen, each static vertical band separating one of said second and third image panes from said central image pane.
Claim 13
The vehicular display system of claim 1, wherein the displayed image further includes static triangular regions displayed at the single video display screen, the static triangular regions positioned above or below the left-side image pane and the right-side image pane.
Claim 7
The vehicle vision system of claim 1, wherein the displayed image further includes static triangular regions displayed at said single display screen, each static triangular region positioned above one of said second and third image panes.
Claim 14
The vehicular display system of claim 1, wherein the displayed image further includes a static trapezoidal region displayed at the single video display screen below the central image pane, the left-side image pane and the right-side image pane.
Claim 8
The vehicle vision system of claim 1, wherein the displayed image further includes a static trapezoidal region displayed at said single display screen below said first, second and third image panes.
Claim 15
The vehicular display system of claim 1, wherein the single video display screen comprises a rectangular display screen having an upper border and a lower border, and wherein the upper edge of the central image pane is parallel to the upper border of the single video display screen.
Claim 9
The vehicle vision system of claim 1, wherein said single display screen comprises a rectangular display screen having upper and lower borders, and wherein said upper edge of said first image pane is generally parallel to said upper border of said single display screen.
Claim 16
A vehicular display system comprising: a rearward viewing camera disposed at a rear portion of a body of a vehicle, wherein the rearward viewing camera views rearward of the vehicle, and wherein the rearward viewing camera is operable to capture image data, the captured image data representative of a scene viewed by the rearward viewing camera; a controller comprising a processor for processing image data captured by the rearward viewing camera; a display device disposed in the vehicle for viewing by a driver of the vehicle when the driver is operating the vehicle, wherein the display device comprises a single video display screen for displaying video images for viewing by the driver of the vehicle; wherein, with the rearward viewing camera disposed at the vehicle and capturing image data, captured image data is processed at the controller to generate an output representative of an image for display at the single video display screen of the display device; 30 39143702.1wherein the display device, responsive to the output generated by the controller, displays the image at the single video display screen; wherein the image, when displayed at the single video display screen of the display device, comprises three individual image panes including (i) a central image pane derived from a central subset of image data, (ii) a left-side image pane derived from a left-side subset of image data and (iii) a right-side image pane derived from a right-side subset of image data; wherein, when the image is displayed at the single video display screen of the display device, each of the central image pane, the left-side image pane and the right-side image pane displayed at the single video display screen has a respective upper edge and a respective lower edge; wherein the single video display screen comprises a rectangular display screen having an upper border and a lower border, and wherein the upper edge of the central image pane is parallel to the upper border of the single video display screen; wherein the upper edge of the left-side image pane is not parallel to the upper edge of the right-side image pane, and wherein the lower edge of the left-side image pane is not parallel to the lower edge of the right-side image pane; wherein the upper edge of the left-side image pane is not parallel to the upper edge of the central image pane, and wherein the upper edge of the right-side image pane is not parallel to the upper edge of the central image pane; wherein the lower edge of the left-side image pane is not parallel to the lower edge of the central image pane, and wherein the lower edge of the right-side image pane is not parallel to the lower edge of the central image pane; and wherein the displayed image further includes (i) a left-side static vertical band displayed at the single video display screen and separating the central image pane from the left-side image pane and (ii) a right-side static vertical band displayed at the single video display screen and separating the central image pane from the right-side image pane.
Claim 1
Refer to the limitation of claim 1 presented above.


Claim 6
Refer to the limitation of claim 6 presented above.
Claim 9
Refer to the limitation of claim 9 presented above.

Claim 17
The vehicular display system of claim 16, wherein, when the image is displayed at the single video display screen of the display device, the upper edge of the left-side image pane slopes downwardly away from the central image pane at the left side of the central 31 39143702.1image pane and the upper edge of the right-side image pane slopes downwardly away from the central image pane at the right side of the central image pane.
Claim 2
Refer to limitation of claim 2 above.
Claim 18
Same as instant claim 3 above.
Refer to claim 3 of 937.
Claim 19
Same as instant claim 4 above.
Claim 2
Refer to limitation above for claim 2.
Claim 20
Same as instant claim 5 above.
Claim 1
Refer to limitation above for claim 1.
Claim 21
Same as instant claim 6 above.
209 does not disclose this feature. Schofield on the other hand is found to teach this. Please see below for details. 
Claim 22
Same as instant claim 7 above.
The bold limitation of instant claim 7 is not disclosed in 209. However, Schofield teaches this feature. Please see below for details.
Claim 23
Same as instant claim 8 above.
Refer to limitation above for claim 2 for corresponding support related to the features of instant claim 8.
Claim 24
A vehicular display system comprising: a rearward viewing camera disposed at a rear portion of a body of a vehicle, wherein the rearward viewing camera views rearward of the vehicle, and wherein the rearward viewing camera is operable to capture image data, the captured image data representative of a scene viewed by the rearward viewing camera; a controller comprising a processor for processing image data captured by the rearward viewing camera; a display device disposed in the vehicle for viewing by a driver of the vehicle when the driver is operating the vehicle, wherein the display device comprises a single video display screen for displaying video images for viewing by the driver of the vehicle; wherein, with the rearward viewing camera disposed at the vehicle and capturing image data, captured image data is processed at the controller to generate an output representative of an image for display at the single video display screen of the display device; wherein the display device, responsive to the output generated by the controller, displays the image at the single video display screen; wherein the image, when displayed at the single video display screen of the display device, comprises three individual image panes including (i) a central image pane derived from a central subset of image data, (ii) a left-side image pane derived from a left-side subset of image data and (iii) a right-side image pane derived from a right-side subset of image data; wherein, when the image is displayed at the single video display screen of the display device, each of the central image pane, the left-side image pane and the right-side image pane displayed at the single video display screen has a respective upper edge and a respective lower edge; 33 39143702.1wherein the upper edge of the left-side image pane is not parallel to the upper edge of the right-side image pane, and wherein the lower edge of the left-side image pane is not parallel to the lower edge of the right-side image pane; wherein the upper edge of the left-side image pane is not parallel to the upper edge of the central image pane, and wherein the upper edge of the right-side image pane is not parallel to the upper edge of the central image pane; wherein the lower edge of the left-side image pane is not parallel to the lower edge of the central image pane, and wherein the lower edge of the right-side image pane is not parallel to the lower edge of the central image pane; wherein, when the image is displayed at the single video display screen of the display device, the lower edge of the left-side image pane slopes downwardly away from the central image pane at the left side of the central image pane and the lower edge of the right-side image pane slopes downwardly away from the central image pane at the right side of the central image pane; wherein the displayed image further includes a static trapezoidal region displayed at the single video display screen below the central image pane, the left-side image pane and the right-side image pane; 
and wherein the displayed image further includes (i) a left-side static vertical band displayed at the single video display screen and separating the central image pane from the left-side image pane and (ii) a right-side static vertical band displayed at the single video display screen and separating the central image pane from the right-side image pane.
Claim 1
Refer to limitation above for claim 1.
Claim 4
Refer to the limitation of claim 4 presented above.
Claim 12
Refer to the limitation of claim 12 presented above.
Claim 14
Refer to the limitation of claim 14 presented above.


Claim 25
Same as instant claim 2 above
Refer to claim 2 presented above
Claim 26
Same as instant claim 13 above
Claim 7
Refer to the limitation of claim 7 presented above.
Claim 27
Same as instant claim 5 above
Claim 1
Refer to the limitation of claim 1 presented above.
Claim 28
Same as instant claim 6 above
209 does not disclose this feature. Schofield on the other hand is found to teach this. Please see below for details. 
Claim 29
Same as instant claim 7 above

The bold limitation of instant claim 7 is not disclosed in 209. However, Schofield teaches this feature. Please see below for details.


7.	Claims 1, 2, 4-17, and 19-29 are rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-9, 12, and 14 of 209, in view of Schofield.  As indicated in the table above, claims 1-9, 12, and 14 of 209 disclose most of the elements in the instant claims, where noted differences are primarily due to (1) the elements not necessarily being one-to-one and (2) the use of equivalent and/or substitute terms describing the elements (for e.g., “wherein, when the image is displayed at the single video display screen of the display device, each of the central image pane, the left-side image pane and the right-side image pane displayed at the single video display screen has a respective upper edge and a respective lower edge” (instant claim 1) vs. “wherein, when the image is displayed at said single display screen of said display, each of said first, second and third image panes displayed at said single display screen has an upper edge and a lower edge” (claim 1 of 209).
As to Claim 1, the features not disclosed by 209 include the rear camera, i.e.“ rearward viewing camera disposed at a rear portion of a body of a vehicle, wherein the rearward viewing camera views rearward of the vehicle, and wherein the rearward viewing camera is operable to capture image data”. Schofield on the other hand teaches a rear facing camera on a vehicle as shown for e.g. in Fig 7 (16) so as to provide a driver of the vehicle with rear vision capability via a display system (e.g., Fig. 8). 209 and Schofield are analogous art because they are from the same or similar field of endeavor. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention, to configure a display of a vehicle rearview vision system to provide a synthesized image as disclosed for example in Fig. 10 which takes into account the use of perspective in enhancing the driver’s understanding of what is occurring in the area surrounding the vehicle (col. 17 lines 9-12); hence, visual information of said system can be displayed in a manner that does not require significant concentration of the driver or present distractions to the driver (col. 2 lines 51-56).
As to Claims 2, 4-5, 8-17, 19-20, 23-25, and 27, these are similar to claim 1 above. The motivation from claim 1 also applies to these claims.

8.	As to Claim 6, those features that are not disclosed by 209 include “wherein the upper edge of the left-side image pane is not parallel to the lower edge of the left-side image pane, and wherein the 28 39143702.1upper edge of the right-side image pane is not parallel to the lower edge of the right-side image pane.” (emphasis added). Schofield teaches “wherein the upper edge of the left-side image pane is not parallel to the lower edge of the left-side image pane, and wherein the 28 39143702.1upper edge of the right-side image pane is not parallel to the lower edge of the right-side image pane.” as revealed for e.g., in Fig. 10, where upper border portion 50B’ is evidently not parallel to lower border portion 50C’ of Schofield’s left image portion. Likewise, upper border portion 52B’ is not parallel to lower border portion 52C’ of Schofield’s right image portion. 
The motivation from claim 1 also applies to claim 6.
As to Claim 7, 209 does not address the limitation “the upper edge of the left-side image pane slopes upwardly away from the central image pane at the left side of the central image pane and the upper edge of the right-side image pane slopes upwardly away from the central image pane at the right side of the central image pane.” Schofield however is found to teach the aforementioned limitation as shown in Fig. 10, where upper border portions 50B’ and 52B’ of the left and right-side image portions, respectively, are found to slope upwardly away from the central image portion. 209 and Schofield are analogous art because they are from the same or similar field of endeavor. The motivation from claim 1 also applies to claim 7.
As to Claims 21, 22, 28, and 29, these are similar to claims 6 and 7 above. 209 and Schofield are analogous art because they are from the same or similar field of endeavor. The motivation from claim 1 also applies to claims 21, 22, 28, and 29.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HANSELL JR. whose telephone number is (571)270-0615.  The examiner can normally be reached on Mon - Fri 10 am- 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD A HANSELL  JR./Primary Examiner, Art Unit 2486